Case: 12-3095    Document: 26     Page: 1     Filed: 10/02/2012




           NOTE: This order is nonprecedential.

   Wntteb ~tate~ Case: 12-3095       Document: 26   Page: 2   Filed: 10/02/2012




THOMAS ROYSTON v. MSPB                                    2




                                    FOR THE COURT


      OCT 02 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Thomas M. Royston
    Nicole DeCrescenzo, Esq.
s21
Issued As A Mandate: _ _O_CT_O_2_2_0_12_ _